Citation Nr: 0835899	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-28 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which reopened the veteran's claim 
for entitlement to service connection for PTSD and confirmed 
and continued the previous denial based on the lack of a 
verified stressor.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In an August 2004 rating decision, the RO denied the 
veteran's claim for service connection for PTSD; although 
notified of the denial, the veteran did not initiate an 
appeal.

3.  Evidence associated with the claims file since the August 
2004 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for PTSD, or raises a reasonable possibility of 
substantiating a claim for service connection for PTSD.

4.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

5.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records, and the 
diagnosis of PTSD was made based on an unverified account of 
in-service events given by the veteran.

6.  The veteran is not shown to have PTSD as a result of 
events during military service.


CONCLUSIONS OF LAW

1.  The RO's August 2004 denial of service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  As evidence received since the RO's August 2004 denial is 
new and material, the veteran's claim for service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2007).

3.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal. To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Although the RO reopened and adjudicated the 
issue of entitlement to service connection for low back pain 
on the merits, the Board is required to determine whether new 
and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

In the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Because of the 
favorable disposition regarding the submission of new and 
material evidence in this case, any failure on the part of VA 
to comply with the duty to assist and the duty to notify 
provisions under applicable law and regulations is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



New and Material Evidence

In an August 2004 rating decision, the RO denied the 
veteran's claim for service connection for PTSD, noting that 
the evidence of record did not reflect any diagnosis of PTSD 
or any evidence of a stressor.  Evidence of record included 
the veteran's service treatment records, service personnel 
records, a July 2004 reply from the Durham VA Medical Center 
(VAMC) indicating that they had no record of treatment for 
the veteran, and a statement from a private physician dated 
in November 2003 related to diabetes.  

Although notified of the August 2004 denial, the veteran did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

The veteran attempted to reopen his claim for service 
connection for PTSD in August 2005.  This appeal arises from 
the RO's April 2006 denial of service connection for PTSD.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).
The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the September 2003 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the August 2004 
denial includes a psychiatric evaluation report from J. L., 
M. D. dated in February 2005; three RO letters dated in 
August 2005, October 2005, and January 2006 that described 
the minimum information needed to verify an in-service 
stressor and that enclosed additional PTSD questionnaires; 
private treatment notes from Vance Family Medicine dated from 
April 1995 to June 2006; a stressor statement from the 
veteran dated in March 2006 with attached Internet research; 
a file memorandum dated in March 2006 that documented a lack 
of information required to verify stressors in connection to 
the claim; VA treatment notes dated from December 2004 to 
December 2006; and private treatment notes from I. S., M. D. 
dated from July 2006 to October 2006.  This evidence is new 
in that it was not previously before agency decision makers 
at the time of the August 2004 decision, and it is not 
cumulative or duplicative of evidence previously considered.  
Further, the evidence is material.  The prior denial of 
service connection for PTSD was predicated on a lack of a 
diagnosis of PTSD as well as a lack of evidence of an in-
service stressor.  Presently, the private psychiatric 
evaluation report from J. L., M. D. indicates that he 
diagnosed the veteran with PTSD and reports that the veteran 
experienced incoming enemy fire and witnessed injuries and 
deaths of others while in service.  Thus, this new evidence 
is material in that it addresses the basis for the previous 
denials:  a lack of any diagnosis of PTSD and an in-service 
stressor.  Therefore, the claim must be reopened.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2007).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony. See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2007).

Factual Background and Analysis

The veteran contends that he currently suffers from PTSD, as 
a result of stressful events during active service.  
Considering the claim for service connection for PTSD in 
light of the record and the governing legal authority, the 
Board finds that the service connection for PTSD is not 
warranted.

The veteran's service personnel records reflect that he 
served in the United States Army and that his duty of 
assignment and major command was 526th Sig Company Under USA 
STRATCOM.  He had overseas duty in Vietnam from October 1965 
to October 1966.  His military duties involved working as a 
power plant operator/mechanic.  Among the awards the veteran 
received were the National Defense Service Medal, Vietnam 
Service Medal, the RVN (Republic of Vietnam) Camp Medal with 
Device, and 2 O/S Bars.  None of these medals included the 
award of the "v" device, which is a combat-distinguishing 
device.

In a private psychiatric evaluation report from J. L., M. D. 
dated in February 2005, the veteran reported that while 
serving in Vietnam, he experienced incoming enemy fire and 
witnessed injuries and deaths of fellow soldiers and others.  
The veteran's reported symptoms included frequent intrusive 
thoughts, frequent nightmares, distress at exposure to 
triggers that reminded him of past trauma, avoidance of 
conversations about past service, anhedonia, estrangement and 
detachment from others, restricted affect, severe sleep 
disturbance, irritability and anger outbursts, concentration 
and memory problems, hypervigilance, and exaggerated startle 
response.  On mental status examination, the veteran was 
noted to be cooperative with normal dress and normal speech, 
had anxious and depressed mood with restricted affect, had a 
linear thought process, and had fair insight and judgment.  
The veteran denied any current hallucinations or delusions 
"during this brief interview" and denied current suicidal 
or homicidal ideation.  Dr. L. diagnosed PTSD and opined that 
the veteran's disorder was service-connected and caused 
permanent disability.

In a private treatment note from Vance Family Medicine dated 
in March 2005, the veteran complained of leg pain.  The 
physician included PTSD in her list of assessments. She noted 
that she considered consulting with psychiatry about changing 
the veteran's medications to combat neuropathic symptoms as 
well as depression.

Letters from the RO to the veteran dated in August 2005 and 
October 2005 explained that the minimum information needed to 
verify an in-service stressor was a two-month date range when 
the stressful event occurred, the unit of assignment at the 
time of the stressful event, and the geographic location 
where the stressful event took place.  These letters as well 
as a letter dated in January 2006 also enclosed PTSD 
questionnaires.  In a statement dated in March 2006, the 
veteran indicated that he served in Vietnam from October 1966 
to October 1967 with the 362nd and 518th Sig Co at the Vinh 
Long Combat Base, that he worked as a powerman, and that his 
base came under attack many times.  He attached to this 
statement Internet research titled "US Defence against 
Mortar and Recoilless Rifle Attacks," from 
www.gruntonline.com, highlighting paragraphs about attacks on 
Vinh Long in May 1966 and June 1966.  A file memo dated in 
March 2006 found that the RO had not received information 
sufficient to sent to CURR (Center for Unit Records Research) 
for verification of the veteran's claimed stressor.

Notwithstanding the veteran's current diagnosis of PTSD, the 
claim must be denied because objective evidence does not show 
that the veteran engaged in combat with the enemy, and he has 
not provided information specific enough to corroborate his 
claimed in-service stressor.  See Zarycki, 6 Vet. App. at 98.  

Moreover, only the February 2005 private evaluation report 
from Dr. L. contains a diagnosis of PTSD and an opinion 
regarding the relationship of the veteran's claimed stressful 
events and active service.  The February 2005 private 
examiner's medical opinion, however, is noted to be based on 
the veteran's reported history, and therefore, it has little 
probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(an opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-92 (1991) (an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion).

Furthermore, there is no indication that Dr. L. conducted a 
comprehensive review of the entire claims file, including the 
veteran's service treatment records or service personnel 
records.  Therefore, the Board finds that this opinion is not 
persuasive, as the conclusion appears to have been based 
solely on the veteran's own reported history, and not on 
consideration of the actual, contemporaneous medical 
evidence, which does not show any current treatment for the 
veteran's claimed PTSD disability.  The Board reiterates that 
as a medical opinion can be no better than the facts alleged 
by the veteran, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

In addition to the medical evidence, the Board has considered 
the assertions advanced by the veteran in connection with the 
appeal.  The Board does not doubt the sincerity of the 
veteran's belief that he has PTSD as a result of events 
during military service.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature, onset, or etiology of his 
claimed PTSD disability have no probative value.
Further, the internet source regarding "US Defence against 
Mortar and Recoilless Rifle Attacks," describing attacks on 
Vinh Long, is not a recognized government source of 
information regarding combat in Vietnam.  As such, the 
information provided by that article is not accepted as 
completely factual, and less weight is given to the contents 
of that document.

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for PTSD; to this 
extent, the appeal is allowed.

Entitlement to service connection for PTSD is denied.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


